                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

  LANNY ALLEN MARKLAND,                              )
                                                     )
                Plaintiff,                           )
                                                     )
  v.                                                 )       No. 2:21-CV-00009-JRG-CRW
                                                     )
  CLYDE GARLAND, CITY OF                             )
  ELIZABETHTON, TN, and CARTER                       )
  COUNTY JAIL AND STAFF,                             )
                                                     )
                Defendants.                          )

                             MEMORANDUM OPINION AND ORDER

        Plaintiff, a former inmate of the Carter County Jail now incarcerated in Virginia, has filed

 a pro se complaint for violation of 42 U.S.C. § 1983 [Doc. 2] and a motion for leave to proceed in

 forma pauperis [Doc. 1]. For the reasons set forth below, Plaintiff’s motion for leave to proceed

 in forma pauperis [Id.] will be GRANTED, and Plaintiff shall have thirty days from the date of

 entry of this order to file an amended complaint.

 I.     FILING FEE

        It appears from Plaintiff’s motion for leave to proceed in forma pauperis [Id.] that he is

 unable to pay the filing fee. Accordingly, pursuant to 28 U.S.C. § 1915, this motion will be

 GRANTED.

        Because Plaintiff is a prisoner, he will be ASSESSED the civil filing fee of $350.00. The

 custodian of Plaintiff’s inmate trust account will be DIRECTED to submit to the Clerk, U.S.

 District Court, 220 West Depot Street, Suite 200, Greeneville, Tennessee 37743, as an initial

 partial payment, whichever is the greater of: (a) twenty percent (20%) of the average monthly

 deposits to Plaintiff’s inmate trust account; or (b) twenty percent (20%) of the average monthly




Case 2:21-cv-00009-JRG-CRW Document 4 Filed 01/21/21 Page 1 of 5 PageID #: 21
 balance in his inmate trust account for the six-month period preceding the filing of the complaint.

 28 U.S.C. § 1915(b)(1)(A) and (B). Thereafter, the custodian of Plaintiff’s inmate trust account

 shall submit twenty percent (20%) of Plaintiff’s preceding monthly income (or income credited to

 Plaintiff’s trust account for the preceding month), but only when such monthly income exceeds

 ten dollars ($10.00), until the full filing fee of three hundred fifty dollars ($350.00) as authorized

 under 28 U.S.C. § 1914(a) has been paid to the Clerk. 28 U.S.C. § 1915(b)(2).

        To ensure compliance with this fee-collection procedure, the Clerk will be DIRECTED to

 provide a copy of this memorandum and order to the custodian of inmate accounts at the institution

 where Plaintiff is now confined and to the Court’s financial deputy. This order shall be placed in

 Plaintiff’s prison file and follow him if he is transferred to another correctional institution.

 II.    COMPLAINT SCREENING

        A. Standard

        Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

 complaints and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious,

 fail to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§

 1915(e)(2)(B) and 1915(A); Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal

 standard that the Supreme Court set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell

 Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim under

 [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

 language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive

 an initial review under the PLRA, a complaint “must contain sufficient factual matter, accepted as

 true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

 Twombly, 550 U.S. at 570).



                                                    2
Case 2:21-cv-00009-JRG-CRW Document 4 Filed 01/21/21 Page 2 of 5 PageID #: 22
           Formulaic and conclusory recitations of the elements of a claim are insufficient to state a

 plausible claim for relief. Id. at 681. Likewise, an allegation that does not raise a plaintiff’s right

 to relief “above a speculative level” fails to state a claim upon which relief may be granted.

 Twombly, 550 U.S. at 570. However, courts liberally construe pro se pleadings and hold them to

 a less stringent standard than lawyer-drafted pleadings. Haines v. Kerner, 404 U.S. 519, 520

 (1972).

           A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a person

 acting under color of state law deprived him a federal right. 42 U.S.C. § 1983.

           B. Analysis

           Plaintiff alleges that although he was cooperative and not resisting arrest, an officer

 assaulted him while he was handcuffed by grabbing him and slamming his face into a metal gun

 safe, before attempting to provoke Plaintiff to fight him [Doc. 2 at 2]. Plaintiff alleges that this

 assault was on video and the Carter County Jail staff and officers witnessed it without intervening

 [Id.]. Plaintiff has sued Clyde Garland, the Carter County Jail and Staff, and the City of

 Elizabethton, and seeks punishment of unnamed officers and compensatory damages [Id. at 2–3].

           However, Plaintiff does not state how Defendant Garland was personally involved in the

 incident alleged in his complaint, and the complaint therefore fails to state a claim upon which

 relief may be granted under § 1983 as to him. Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir.

 2002) (providing that “a complaint must allege that the defendants were personally involved in the

 alleged deprivation of federal rights” to state a claim upon which relief may be granted under §

 1983). Further, neither the Carter County Jail nor its Jail Staff is a person that may be sued under

 § 1983. Marbry v. Corr. Med. Serv., No. 99-6706, 2000 WL 1720959, at *2 (6th Cir. Nov. 6,

 2000) (holding that “the Shelby County Jail is not an entity subject to suit under §1983”); Artry v.



                                                    3
Case 2:21-cv-00009-JRG-CRW Document 4 Filed 01/21/21 Page 3 of 5 PageID #: 23
 Wilson Cty. Jail, No. 3:19-CV-00309, 2019 WL 4748321, at *2 (M.D. Tenn. Sept. 30, 2019)

 (holding that neither a county jail nor a group of its officers are entities subject to suit under §

 1983) (citations omitted). Additionally, Plaintiff has set forth nothing from which the Court can

 plausibly infer that the City of Elizabethton or Carter County may be liable under § 1983 for the

 incident underlying his complaint. Monell v. Dep’t of Soc. Servs, 436 U.S. 658, 708 (1978)

 (Powell, J., concurring) (explaining that a municipality can only be held liable for harms that

 result from a constitutional violation when that underlying violation resulted from

 “implementation of [its] official policies or established customs”).

          Thus, the complaint fails to state a claim upon which relief may be granted, as filed.

 Nevertheless, the Court will allow Plaintiff thirty (30) days from the date of entry of this order to

 file an amended complaint with a short and plain statement of facts setting forth the alleged

 violation of his constitutional rights, the approximate date thereof, and the individual(s)

 responsible. 1 See LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (holding that “[u]nder

 Rule 15(a) a district court can allow a plaintiff to amend his complaint even when the complaint

 is subject to dismissal under the PLRA”).

 III.     CONCLUSION

          For the reasons set forth above:

          1. Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] is GRANTED;

          2. Plaintiff is ASSESSED the civil filing fee of $350.00;

          3. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
             fee to the Clerk in the manner set forth above;



          1
            Plaintiff is NOTIFIED that the Court may only address the merits of claims that relate back to Plaintiff’s
 original complaint under Rule 15 of the Federal Rules of Civil Procedure. Accordingly, Plaintiff SHALL NOT
 attempt to set forth any claims in this amended complaint which were not set forth in her original complaint or do not
 otherwise relate back under Rule 15, as any such claims may be DISMISSED.

                                                           4
Case 2:21-cv-00009-JRG-CRW Document 4 Filed 01/21/21 Page 4 of 5 PageID #: 24
      4. The Clerk is DIRECTED to provide a copy of this memorandum and order to the
         custodian of inmate accounts at the institution where Plaintiff is now confined and to
         the Court’s financial deputy;

      5. The Clerk is DIRECTED to send Plaintiff a form § 1983 complaint;

      6. Plaintiff has thirty (30) days from the date of entry of this order to file an amended
         complaint in the manner set forth above;

      7. Plaintiff is NOTIFIED that any amended complaint he files will completely replace
         the previous complaint;

      8. Plaintiff is also NOTIFIED that if he fails to timely comply with this order, this action
         will be dismissed for failure to prosecute and to follow the orders of this Court; and

      9. Plaintiff is ORDERED to immediately inform the Court and Defendants or their
         counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it
         is the duty of a pro se party to promptly notify the Clerk and the other parties to the
         proceedings of any change in his or her address, to monitor the progress of the case,
         and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to
         provide a correct address to this Court within fourteen days of any change in address
         may result in the dismissal of this action.

      So ordered.

      ENTER:


                                                   s/J. RONNIE GREER
                                              UNITED STATES DISTRICT JUDGE




                                               5
Case 2:21-cv-00009-JRG-CRW Document 4 Filed 01/21/21 Page 5 of 5 PageID #: 25
